Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 15 is objected to because of an informality: the words “further comprising” should be added after “The method of claim 14,”.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 11-20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2 and 14 each recite said opening the gate includes manually actuating an actuator portion of the gate positioned in a side of the snap hook connector opposite of the gate.  It is unclear how the actuator portion can be on an opposite side of the gate when the actuator portion is part of the gate. The examiner believes that the actuation portion is supposed to be part of the gate actuator.
Claim 11 recites the base. There is insufficient antecedent basis for this limitation.
Claim 13 recites said retaining the anchor in the hook bracing the cantilevered spring when in the closed position to reduce the risk of the free end of the cantilevered spring from being pried from the hook. It is confusing as to what the claim is attempting to state. The phrase “said retaining the anchor in the hook” seems to be referring to the retaining step in claim 1, but the claim never recites “further comprising” or a similar phrase. Then the claims recites “bracing the cantilevered spring when in the closed position…”. Is the word “bracing” referring to the hook? Is seems there is a word missing between “hook” and “bracing”.
Claim 16 recites an actuation portion and a side. It is unclear if these are referring to the actuation portion and the side first introduced in claim 14, or if a second actuation portion and second side are being introduced.
Claims 12, 15, and 17-20 are rejected for depending from one of claims 11 and 14.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2365916 (“Barrett”).
Regarding claim 14, Barrett discloses a method, comprising: opening a gate (30) of a snap hook connector (10) from a closed position against a hook (fig. 2) to an open position by pressing an arm (24) of a gate actuator (20) against the gate that is resiliently biased to contact the hook (page 7 lines 7-16 & 27-30), wherein said opening the gate includes actuating an actuation portion (23) of the gate positioned in a side of the snap hook connector opposite of the gate (fig. 2, page 7 lines 27-30); and disconnecting the snap hook from a vehicle anchor (39) by moving the vehicle anchor out of a throat of the hook when the gate is in the open position (page 2 lines 16-30, page 7 lines 27-30).
Regarding claim 15, Barrett further discloses retaining the anchor in the hook before said opening the gate by closing the throat of the hook with the gate (fig. 2, page 7 lines 20-26). 
Regarding claim 16, Barrett further discloses the vehicle anchor is located in a crevice between a back section and a chair section of a vehicle seat (page 2 line 18 – page 3 line 3, wherein one of skill in the art will appreciate that the snap hook of Barrett is designed and configured to latch onto the lower anchors); wherein the arm has an actuation portion (23) positioned on a side of the of the snap hook connector that is opposite to the hook (13) (fig. 2); and removing the snap hook connector from the crevice (page 7 lines 27-30, wherein one of skill in the art will appreciate that when the snap hook connector is removed from the lower anchor that it will also be removed from the crevice).
Regarding claim 17, Barrett further discloses connecting the snap hook to the vehicle anchor before said disconnecting the snap hook (fig. 2, page 7 lines 20-26). 

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett in view of US Patent No. 5,005,263 (“the ‘263 reference”).
Regarding claim 1, Barrett discloses a method, comprising: opening a gate (30) of a snap hook connector (10) from a closed position against a hook (figs. 1-2) to an open position (page 7 lines 20-26), the gate is resiliently biased to contact the hook (figs. 1-2, page 7 lines 20-26); inserting a vehicle anchor (39) in a throat of the hook when the gate is in the open position (fig. 2, page 2 lines 17-30, page 7 lines 20-26); and retaining the anchor in the hook by closing the throat of the hook with the gate through releasing force applied to the gate to move the gate to the closed position (fig. 2, page 7 lines 20-26, wherein the anchor moving into the throat of the hook releases the gate to move to the closed position).
Barrett fails to explicitly teach opening the gate by pressing an arm of a gate actuator against the gate. However, this would have been obvious in view of the ‘263 reference.
The ‘263 reference also teaches a snap hook 36 (fig. 2). Similarly to Barrett, the snap hook of the ‘263 reference comprises a gate 48 that is opened from a closed position against a hook to an open position so that an element can be positioned in a throat of the hook and retained therein by the gate closing via a releasing force (figs. 2-3, col. 2 line 43 – col. 3 line 3). The ‘263 reference also teaches that the gate can be opened via manually pressing arm 62 of lever 50 (figs. 2-3, col. 2 line 43 – col. 3 line 3). 
In this case, both Barrett and the ‘263 reference teach a snap hook with a gate that can be manually opened by manually pressing a separate actuation element of the snap hook on the opposite side of the gate.  While Barrett teaches to open the gate by applying pressure thereto by the anchorage, the ‘263 reference teaches one of skill in the art that it is known and predictable to insert the anchorage in the throat of the hook by opening the gate manually by pressing the lever such that an arm of an actuator lifts the gate into the open position. Thus, it would be obvious to modify the method of Barrett such that when inserting the anchorage into the throat of the hook, the gate is opened by manually pressing button 23 of Barrett which presses arm 24 of gate actuator 20 against the gate (Barrett, page 7 lines 27-30).   
Claim 2 recites said opening the gate includes manually actuating an actuator portion of the gate positioned in a side of the snap hook connector opposite of the gate. When interpreting the gate as including element 20 of Barrett, as detailed in the rejection to claim 1 above, Barrett et al. teaches to open the gate by manually actuating actuator portion 23 of lever 20, which is on an opposite side from the gate (Barrett, fig. 2). 
Regarding claim 4, Barrett further teaches the vehicle anchor is located in a crevice between a back section and a chair section of a vehicle seat (Barrett, page 2 lines 20-24); and the arm has an actuation portion (23) positioned on a side of the of the snap hook connector that is opposite to the hook (fig. 2 of Barrett, page 7 lines 27-30).
Claim 5 recites said opening the gate includes pressing the actuation portion of the arm. This is taught by Barrett in view of the ‘263 reference as detailed in the rejection to claim 1 above.
Claim 6 recites the snap hook connector has a base that defines a base lever opening; and the arm extends through the base lever opening to engage the gate proximal to the hook. Barrett teaches a base 16 that includes an opening therein along with openings 21 & 25 on the walls thereof (figs. 1-2, page 7 lines 1-11). The arm, interpreted as including the portion of lever 20 from end 24 to the actuation portion 23 (fig. 2 of Barrett), extends through at least one of the openings in order to engage the gate 30 proximal to the hook 13 (figs. 1-2, wherein portion 22 of the arm extends through openings 25, and, the arm from portion 23 to end 24 extends at least partially through the inner opening).  
Regarding claim 7, Barrett further teaches releasing the snap hook connector from the anchor by pressing the actuation portion to move the gate to the open position (page 7 lines 27-30).
Claim 8 recites the snap hook connector has a base that defines a base lever opening; and the arm extends through the base lever opening to engage the gate proximal to the hook. Barrett teaches a base 16 that includes an opening therein along with openings 21 & 25 on the walls thereof (figs. 1-2, page 7 lines 1-11). The arm, interpreted as including the portion of lever 20 from end 24 to the actuation portion 23 (fig. 2 of Barrett), extends through at least one of the openings in order to engage the gate 30 proximal to the hook 13 (figs. 1-2, wherein portion 22 of the arm extends through openings 25, and, the arm from portion 23 to end 24 extends at least partially through the inner opening).  
Claim 9 recites the gate includes a cantilevered spring; and biasing the actuation portion to an undepressed position with the cantilevered spring. Barrett teaches the gate is a spring having a first end 32 coupled to element 12 via rivet 34, and the other end 35 being a free end normally biased against the hook, i.e. the spring is cantilevered (fig. 2, page 7 lines 12-16). Further, since the spring is biased to the closed position (page 7 lines 12-16 of Barrett), the spring will also bias the actuation portion of element 20 to the undepressed position (fig. 2 of Barrett).
Claim 10 recites said opening the gate includes having the arm act as a class 1 lever type when the actuation portion is manually depressed. As illustrated in fig. 2 of Barrett, when the actuation portion 23 is pressed, the lever 20 will act as a class 1 lever since the fulcrum 22 is located between the effort (located at button 23) and the load (located at end of loop 24).
Claim 11 recites the gate includes a cantilevered spring that has a fixed end secured to the base and a free end located opposite the fixed end; and biasing the free end of the cantilevered spring to the closed position against the hook. Barrett teaches the gate is a spring having a first end 32 coupled to base 12 via rivet 34, and the other end 35 being a free end normally biased against the hook, i.e. the spring is cantilevered (fig. 2, page 7 lines 12-16).
Claim 13 recites said retaining the anchor in the hook bracing the cantilevered spring when in the closed position to reduce the risk of the free end of the cantilevered spring from being pried from the hook. As illustrated in fig. 2 of Barrett, the hook contacts/braces the spring to keep it in the closed position and prevent the anchor from escaping.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett as applied to claim 17 above, and further in view of the ‘263 reference.
Regarding claim 19, Barrett fails to explicitly teach said connecting the snap hook includes actuating the actuation portion to open the gate. However, this would have been obvious in view of the ‘263 reference for the same reasons detailed in the rejection to claim 1 above.
Claim 20 recites the snap hook connector has a base that defines a base lever opening; the arm extends through the base lever opening to engage the gate proximal to the hook; and said connecting the snap hook includes opening the gate by transmitting force from the actuation portion to the gate through the base lever opening. Barrett teaches a base 16 that includes an opening therein along with openings 21 & 25 on the walls thereof (figs. 1-2, page 7 lines 1-11). The arm, interpreted as including the portion of lever 20 from end 24 to the actuation portion 23 (fig. 2 of Barrett), extends through at least one of the openings in order to engage the gate 30 proximal to the hook 13 (figs. 1-2, wherein portion 22 of the arm extends through openings 25, and, the arm from portion 23 to end 24 extends at least partially through the inner opening).  Further, upon actuating button 23, a force is transmitted through the arm of the lever within the base lever openings to the gate (fig. 2 of Barrett, page 7 lines 27-30).
Claims 1, 3, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett in view of The Car Seat Lady, LATCH hooks on car seats: tricks to connect and disconnect them easily, YouTube, Published October 8, 2016, available at https://www.youtube.com/watch?v=OrY--umYv58 (“NPL”).
Regarding claim 1, Barrett discloses a method, comprising: opening a gate (30) of a snap hook connector (10) from a closed position against a hook (figs. 1-2) to an open position (page 7 lines 20-26), the gate is resiliently biased to contact the hook (figs. 1-2, page 7 lines 20-26); inserting a vehicle anchor (39) in a throat of the hook when the gate is in the open position (fig. 2, page 2 lines 17-30, page 7 lines 20-26); and retaining the anchor in the hook by closing the throat of the hook with the gate through releasing force applied to the gate to move the gate to the closed position (fig. 2, page 7 lines 20-26, wherein the anchor moving into the throat of the hook releases the gate to move to the closed position).
Barrett fails to explicitly teach opening the gate by pressing an arm of a gate actuator against the gate. However, this would have been obvious in view of NPL. 
NPL is directed to installing snap hook connectors onto lower anchors of vehicle (page 1, wherein all references to NPL refer to the document submitted herewith). NPL teaches that it is known to slide the hook past the anchor such that there is a gap between the anchor bar and the hook (pages 2-5). Then the connector is pulled back while applying pressure to the snap assembly in order to position the anchor bar in the throat of the hook (pages 6-7).
In this case, both Barrett and NPL are directed to connecting a snap hook connector to an anchor bar by applying an upward force on the spring by the anchor bar. NPL teaches one of skill in the art that it is known and predictable to slide the hook past the anchor bar a certain distance such that when applying force to the anchor bar, the anchor bar is slid along the snap assembly a certain distance. Thus, it would be obvious to modify Barrett such that the hook is moved past the anchor bar such that the anchor bar initially contacts and applies a force to loop portion of the lever 20, and the anchor is slid along the loop and the spring 30 until the anchor bar is within the throat of the hook. Since the loop of the lever extends along a majority of the downward portion of the spring 30 (fig. 3 of Barrett), and the loop portion is configured to lift the gate, it would be predictable to initiate contact between the snap hook assembly and the anchor bar at a position along the loop (i.e. arm) of the lever (i.e. gate actuator).
Given the above modification, the gate will be at least partially opened by the pressing and sliding of the anchor bar along a portion of the arm of the lever. That examiner notes that, since Barrett teaches the lower anchors being located in a crease between the seat back and seat cushion, one of skill in the art will appreciate that due to lower anchors being at least partially concealed, in practice the snap hook connector will initially contact the anchor bar at varying locations as users estimate the correct distance to move the snap hook connector past the anchor. Moving the snap hook past the anchor at varying distances will inevitably lead to the anchor bar initially contacting the snap hook at varying positions along the arm of the gate actuator.
Claim 3 recites said opening the gate includes pressing the anchor against the arm of the gate actuator; and said inserting includes sliding the anchor along a portion of the arm and the gate. As detailed in the rejection of claim 1 above, Barrett et al. teaches to open the gate by applying pressure to the arm of the gate actuator and the gate via the anchor when sliding the anchor along at least a portion of the arm and the gate.
Claim 11 recites the gate includes a cantilevered spring that has a fixed end secured to the base and a free end located opposite the fixed end; and biasing the free end of the cantilevered spring to the closed position against the hook. Barrett teaches the gate is a spring having a first end 32 coupled to base 12 via rivet 34, and the other end 35 being a free end normally biased against the hook, i.e. the spring is cantilevered (fig. 2, page 7 lines 12-16).
Regarding claim 12, Barrett further teaches the arm has an end (end 24 illustrated in figs. 2 & 3) that engages the cantilevered spring between the free end and the fixed end (Barrett, figs. 2-3); the cantilevered spring is exposed in the gap between the end of the arm and a foot portion of the hook (Barrett, figs. 2-3); 
Claim 12 further recites said opening the gate includes sliding a support rib of the arm against the anchor to facilitate the arm acting as a class 3 lever. As detailed in the rejection to clam 1 above, it is obvious to slide the anchor bar on the loop portion, i.e. arm, of the lever while applying upward pressure to the arm by the anchor bar. When interpreting the sides of the loop of the arm as support ribs, the gate will slide along at least one support rib such that the force applied by the anchor bar will be between the fulcrum 22 and the point of contact between the end of the arm 24 and the gate (fig. 2 of Barrett), i.e. will function as a class 3 lever.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Barrett as applied to claim 17 above, and further in view of NPL.
Regarding claim 18, Barrett fails to explicitly teach said connecting the snap hook includes: pressing the anchor against the arm of the gate actuator; and sliding the anchor along a portion of the arm to open the gate. This is taught as detailed in the rejections to claims 1 and 3 of Barrett in view of NPL above.
Claims 6, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett in view of the ‘236 reference as applied to claims 5, 7, and 19, respectively, above, and further in view of US Patent No. 1,180,387 (“Farrand”).
Regarding claims 6, 8, and 20, assuming arguendo that Barrett et al. fail to teach the snap hook connector has a base that defines a base lever opening; and the arm extends through the base lever opening to engage the gate proximal to the hook, this would have been obvious in view of Farrand.
Farrand is also directed to a snap hook having a hook portion 14, spring element 16, and a lever 18 configured to manually move the spring element 16 (figs. 1-2, col. 2 lines 58-106). The lever extends in an opening 19 formed in the hook portion 14 and through an opening of the spring 16 (fig. 1, col. 2 lines 82-106). 
In this case, both Barrett et al. and Farrand teach a snap hook having a lever that extends from the base of the hook portion to the gate and is configured to open the gate of the snap hook. While Barrett teaches the lever to comprise a loop to enclose the base 12 of the hook portion and the spring 30, Farrand teaches one of skill in the art that it is predictable for the lever to function as intended if the lever had an arm extending through respective openings in the base of the hook portion and the spring. Thus, it would be obvious to modify the lever 20 of Barrett such that the arm extending from portion 22 to the end 24 extends through openings in the base 12 of the hook portion and the spring 30.
With respect to claim 20, given the above modification, upon actuating button 23 a force is transmitted through the arm of the lever that extends through the opening in the base 12 of the hook portion (fig. 2 of Barrett).
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett in view of  USPGPub No. 2003/0221294 (“Kakuda”).
Regarding claim 1, Barrett discloses a method, comprising: opening a gate (30) of a snap hook connector (10) from a closed position against a hook (figs. 1-2) to an open position (page 7 lines 20-26), the gate is resiliently biased to contact the hook (figs. 1-2, page 7 lines 20-26); inserting a vehicle anchor (39) in a throat of the hook when the gate is in the open position (fig. 2, page 2 lines 17-30, page 7 lines 20-26); and retaining the anchor in the hook by closing the throat of the hook with the gate through releasing force applied to the gate to move the gate to the closed position (fig. 2, page 7 lines 20-26, wherein the anchor moving into the throat of the hook releases the gate to move to the closed position).
Barrett fails to explicitly teach opening the gate by pressing an arm of a gate actuator against the gate. However, this would have been obvious in view of Kakuda. 
Kakuda is also directed to a snap hook configured to latch onto a vehicle anchor (para. [0001]). Similarly to Barrett, Kakuda teaches the snap hook comprising a gate 136 biased against a hook, and an actuation member 133 on the opposite side of the gate 136 (figs. 3-6, paras. [0043]-[0046]). Lever 122 also comprises a downward extension 128 having a planar surface configured to engage the anchor to left the gate 136 when pressures is applied to the extension 128 by the anchor (figs. 4a-4b, para. [0043]).
In this case, both Barrett and Kakuda are directed to snap hook assemblies for latching onto anchors of a vehicle. Further, each of Barrett and Kakuda have a portion that extends downward from the gate. Kakuda teaches one of skill in the art that it is predictable to lift the gate into the open position by applying pressure by the anchor to a planar surface of the downward protrusion. Since the downward protrusion 24 of Barrett is configured to lift the gate 30, it would be predictable that forming the end 24 of lever 20 with a planar downward surface will allow the anchor to lift the gate by applying pressure to the end 24 of the lever. In addition, this structure will predictably make using the hook of Barret more efficient by allowing a user to know when the anchor is past the hook and, therefore, can begin to pull the hook over the anchor. Thus, it would be obvious to modify the end 24 of lever 20 of Barret to comprise a planar surface extending downward from the gate that is configured to be pressed against the anchor to lift the gate into the open position.
Claim 3 recites said opening the gate includes pressing the anchor against the arm of the gate actuator; and said inserting includes sliding the anchor along a portion of the arm and the gate. As detailed in the rejection of claim 1 above, Barrett in view of Kakuda teaches to press the end of the arm of the gate actuator against the anchor. One of skill in the art will appreciate that there will be some sliding motion between the anchor and the planar surface of the gate actuator when transitioning from moving the hook past the anchor to moving the hook downward so that the anchor is aligned with the throat of the hook. Further, due to the gate being biased in the closed position, one of skill in the art would reasonably infer that the anchor will slide on at least a portion of the gate when moving the anchor from the position in fig. 4B of Kakuda to within the hook.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Barrett as applied to claim 17 above, and further in view of Kakuda.
Regarding claim 18, Barrett fails to explicitly teach said connecting the snap hook includes: pressing the anchor against the arm of the gate actuator; and sliding the anchor along a portion of the arm to open the gate. This is taught as detailed in the rejections to claims 1 and 3 of Barrett in view of Kakuda above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”